DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final first office action on merits is in response to the Patent Application filed on 12 March 2021.  Claims 1-20 are pending and considered below.         

Priority
	Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicants claim of priority to prior filed application 16/710,218, filed December 11, 2019 (now U.S. Patent No. 10,949,879), which is a continuation of U.S. Patent Application No. 16/006,075, filed June 12, 2018 (now U.S. Patent No. 10,521,820) is acknowledged.  Therefore the instant application is afforded a priority date of 12 June 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
obtaining, by a device, transaction data associated with one or more transactions associated with a first account record; 
determining, by the device, a relationship strength value between a first merchant, associated with a first transaction of the one or more transactions, and a second merchant, associated with historical merchant affinity data related to historical transactions associated with the first merchant and the second merchant, the relationship strength value being based on an amount of time that has elapsed since the first transaction; 
determining, by the device, that the relationship strength value meets a threshold relationship strength value; 
generating, by the device and based on the relationship strength value meeting the threshold, merchant recommendation data identifying the second merchant; and 
transmitting, by the device and to a user device associated with the first account record, at least a portion of the merchant recommendation data.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-7 is/are drawn to methods (i.e., a process), claims 8-14 is/are drawn to a system (i.e., a machine/manufacture), and claims 15-20 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of obtaining transaction data associated with one or more transactions associated with a first account record; determining a relationship strength value between a first merchant, associated with a first transaction of the one or more transactions, and a second merchant, associated with historical merchant affinity data related to historical transactions associated with the first merchant and the second merchant, the relationship strength value being based on an amount of time that has elapsed since the first transaction; determining that the relationship strength value meets a threshold relationship strength value; generating and based on the relationship strength value meeting the threshold, merchant recommendation data identifying the second merchant; and transmitting, associated with the first account record, at least a portion of the merchant recommendation data.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Independent claims 8 and 15 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [49] recites “transaction affinity platform 110 may include a computing system 211 having one or more processors 221, one or more memories 223, one or more Transaction Affinity Platform (TAP) components 222, and one or more input/output (I/O) components 228. Computing system 211 may include components of a computing system not shown that enable computing system 211 to generate, store, process, and receive information in accordance with the disclosed implementations. Computing system 211 may be standalone, or it may be part of a subsystem, which may be part of a larger system,” written description paragraph [50] recites “processor(s) 221 may include one or more processing devices configured to perform one or more processes consistent with disclosed implementations. For example, processor(s) 221 may be programmed processor(s) that are configured to execute software instructions and process data to provide transaction affinity functionalities,” written description paragraph [52] recites “Memory 223 may include one or more storage devices that store instructions that may be used by processor(s) 221 and/or TAP components 222 to perform functions related to disclosed implementations. For example, memory 223 may include one or more software instructions, such as software components 224 that may perform one or more processes when executed by processor 221 and/or by processing component(s),” written description paragraph [55] recites “Computing system 211 may be communicatively connected to database(s) 227 through network 140 or may be connected to database(s) 227 via other components (e.g., TAP component(s) 222.) Database(s) 227 may include one or more memory devices that store information and are accessed and/or managed through computing system 211. The databases may include, for example, data and information related to the source and destination of a network request, the data contained in the request, and other aspects consistent with disclosed implementations,” and written description paragraph [56] recites “client 120 may include a computing system 311 having one or more processors 321, one or more memories 323, one or more TAP components 322, and one or more input/output (I/O) devices 328. Computing system 311 may be standalone, or it may be part of a subsystem, which may be part of a larger system.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2, 9, and 16 are directed to the judicial exception as explained above for Claims 1, 8, and 15 and are further directed to limitations directed to further limitations directed to determining relationship strength value related to first and second transactions.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 3, 10, and 17 are directed to the judicial exception as explained above for Claims 1, 8, and 15 and are further directed to limitations directed to the determination of relationship strength value based upon first and second merchants.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 4, 11, and 18 are directed to the judicial exception as explained above for Claims 1, 8, and 15 and are further directed to limitations determining a relationship strength value based upon a number of hops or purchases related to a chain of transactions.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 5, 12, and 19 are directed to the judicial exception as explained above for Claims 1, 8, and 15 and are further directed to limitations directed to the generation of a graphical representation of merchant relationship strength value.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 6, 13, and 20 are directed to the judicial exception as explained above for Claims 1, 8, and 15 and are further directed to limitations directed to the determination of a relationship strength value based upon a prior count of transactions occurring at a first and second merchant.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 7 and 14 are directed to the judicial exception as explained above for Claims 1, 8 and are further directed to limitations directed to the definition of a user device as being a merchant device associated with a first merchant.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-7, 9-14, and 16-20 do not add more to the abstract idea of independent Claims 1, 8, and 15 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Double Patenting
	Examiner notes that the instant invention includes claims which are patentably similar to previously issued and related inventions, now patents numbered 10,949,879, 10,521,821, 11,068,933, and 11,195,205.  However, rejections under nonstatutory double patenting will be held in abeyance until a later date in prosecution depending upon amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (20190147469) in view of Lee (20160350866).

Claims 1, 8, and 15:	Hu discloses a method, device, and computer readable medium comprising: 
obtaining, by a device, transaction data associated with one or more transactions associated with a first account record ([34 “generating location based merchant clusters based upon monitored consumer transaction activity,” 38 “consumer shopping behavior engine 216 can identify different parameters and/or shopping behavior information by monitoring consumer behaviors and/or shopping trends by analyzing the consumer shopping behavior information 206 and/or analyzing consumer transaction activity in the consumer transaction database,”]); 
determining, by the device, a relationship strength value between a first merchant, associated with a first transaction of the one or more transactions, and a second merchant, associated with historical merchant affinity data related to historical transactions associated with the first merchant and the second merchant ([39 “Each cluster of merchants can be generated based on a combination of geographic location of the merchants, parameters associated with the merchants (e.g., spending power and/or financial status of consumers, age groups of consumers, gender of consumers, etc.), and based on data obtained from the consumer transaction database 208 that indicates which merchants a particular demographic of consumers visit,” 40 “the strength of the linkage between a pair of merchants determined by the reference cluster engine 226 can be proportional to the number of times a particular consumer visits that pair of merchants. The reference cluster engine 226 can use aggregate merchants (i.e., chain stores) as a means of normalizing the regional merchant clusters with respect to the country-level reference merchant cluster(s),”]), 
the relationship strength value being based on an amount of time that has elapsed since the first transaction ([61 “processor can generate a reference merchant cluster based on transactions conducted within a predetermined period of time,”]); 
determining, by the device, that the relationship strength value meets a threshold relationship strength value ([19 “table illustrating the level of match of a particular merchant cluster for a given geographic region against that of a reference merchant cluster,” 43 “cluster vector engine 236 can create regional vectors for each geographic region that contains the match value of each cluster label in each regional merchant cluster after realignment as compared to the reference merchant cluster to indicate the level of match between the regional merchant cluster and the reference merchant cluster using a given cluster label scheme after a realignment has been performed, which may further need to be realigned to optimize the level of match,” 47, Fig. 5B]); 
Hu does not explicitly disclose, however Lee discloses:
generating, by the device and based on the relationship strength value meeting the threshold, merchant recommendation data identifying the second merchant ([150 “recognizes that Merchant-X has (a) a relatively high affinity with Merchant-2, and in particular, with respect to card penetration and transactions, and (b) a relatively low affinity with Merchant-4,” 151-153]); 
transmitting, by the device and to a user device associated with the first account record, at least a portion of the merchant recommendation data ([150, 151 “user 140 is an employee of Merchant-X. Since processor 110 recognizes that Merchant-X has a relatively high affinity with Merchant-2, processor 110 will send a communication, e.g., an email, to user 140, via user device 150, with a recommendation that Merchant-X explore further relations with Merchant-2. Similarly, processor 110 will send a communication to user 140 with a recommendation that Merchant-X break off, or at least reconsider, any relationship Merchant-X may have with Merchant-4,” 152, 153]). 
Therefore it would be obvious for Hu to generate, by the device and based on the relationship strength value meeting the threshold, merchant recommendation data identifying the second merchant and transmit, by the device and to a user device associated with the first account record, at least a portion of the merchant recommendation data as per the steps of Lee in order to enable merchants to continuously measure and track relevant activities between customers associated with multiple merchants and thereby focus coordinated advertising and notifications to customers of related merchants.

Claims 2, 9, and 16:	Hu in view of Lee discloses the method, device, and storage media as for claims 1, 8 and 15 above, and Hu further discloses wherein the relationship strength value is further based on prior sequential transactions associated with the first merchant and the second merchant, 
the prior sequential transactions including a first prior transaction associated with the first merchant followed by a second prior transaction associated with the second merchant ([48 “table 300 indicates how many transactions a particular consumer account (e.g., Acct 1, Acct 2, etc.) has conducted at a particular merchant (e.g., store1, store2, etc.). As depicted by the embodiment illustrated in FIG. 3, table 300 illustrates customer transaction activity by fifteen different consumers at twenty different merchants located in the same geographic region. By determining that a particular consumer (e.g., Acct 2) has visited a particular set of stores frequently (e.g., store1, store2, and store3) and determining that other consumers (e.g., Acct 1 and Acct 5) have visited the same three merchant locations, the merchant clustering module 203 can determine that these three stores should be part of the same merchant cluster since there exists a high degree of correlation in shopping activity of the same customer at each of these stores,” 50, Fig. 3]).  

Claims 3, 10, and 17:	Hu in view of Lee discloses the method, device and storage media as for claims 1, 8 and 15 above, and Hu further discloses wherein the relationship strength value is further based on geographic information associated with the first merchant and the second merchant, the geographic information indicating a distance between the first merchant and the second merchant ([37 “merchant distance calculation engine 214 can create a database and/or table that stores the distance from the center of each zip code to the closest merchant in each merchant category to that corresponding zip code. In this manner, the merchant distance calculation engine 214 can create an association of merchants and their nearest zipcodes,”]).  

	Claims 6, 13, and 20:	Hu in view of Lee discloses the method, device and storage media as for claims 1, 8 and 15 above, and Hu further discloses wherein the relationship strength value is further based on a prior count of the historical transactions associated with the first merchant and the second merchant, the prior count of transactions defining a number of prior transactions associated with the first merchant and the second merchant ([40 “strength of the linkage between a pair of merchants determined by the reference cluster engine 226 can be proportional to the number of times a particular consumer visits that pair of merchants,”]). 

Claims 7 and 14:	Hu in view of Lee discloses the method and device as for claims 1 and 8 above, and Hu does not explicitly disclose, however Lee discloses wherein the user device comprises a merchant device associated with the first merchant ([150, 151 “user 140 is an employee of Merchant-X. Since processor 110 recognizes that Merchant-X has a relatively high affinity with Merchant-2, processor 110 will send a communication, e.g., an email, to user 140, via user device 150, with a recommendation that Merchant-X explore further relations with Merchant-2. Similarly, processor 110 will send a communication to user 140 with a recommendation that Merchant-X break off, or at least reconsider, any relationship Merchant-X may have with Merchant-4,” 152, 153]).  
	Therefore it would be obvious for Hu wherein the user device comprises a merchant device associated with the first merchant as per the steps of Lee in order to enable merchants to continuously measure and track relevant activities between customers associated with multiple merchants and thereby focus coordinated advertising and notifications to customers of related merchants.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (20190147469) in view of Lee (20160350866) as applied to claims 1, 8, and 15 above, and in further view of Carlson et al. (20160343017).

Claims 4, 11, and 18:	Hu in view of Lee discloses the method, device and storage media as for claims 1, 8 and 15 above, and Hu does not explicitly disclose, however Carlson discloses wherein the relationship strength value is further based on a number of hops between the first merchant and the second merchant, the number of hops indicating intervening merchants historically associated with a chain of transactions between the first merchant and the second merchant ([251 “identify one or more events by their identifiers to indicate a prerequisite condition,” 258 “rule engine (209) may automatically combine multiple simple events into a complex event for an administrator viewing and/or modifying the rules,” 259-262, 289 “spending pattern of the user (101) may be the lack of transactions during a predetermined time period, or the lack of transactions in a category (e.g., identified via a merchant category code or merchant commodity code (MCC)). For example, the spending pattern may be the frequency of a particular type of transaction being less than a threshold (e.g., transactions with a particular merchant, transactions with merchants of a particular type, transactions within a predetermined area,” 290, 317, Figs. 11-15]).  
	Therefore it would be obvious for Hu wherein the relationship strength value is further based on a number of hops between the first merchant and the second merchant, the number of hops indicating intervening merchants historically associated with a chain of transactions between the first merchant and the second merchant as per the steps of Carlson in order to enable merchants to continuously measure and track relevant activities between customers associated with multiple merchants and thereby focus coordinated advertising and notifications to customers of related merchants.

	Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (20190147469) in view of Lee (20160350866) as applied to claims 1, 8, and 15 above, and in further view of Ghosh et al. (20150142515).

Claims 5, 12, and 19:	Hu in view of Lee discloses the method, device and storage media as for claims 1, 8 and 15 above, and Hu does not explicitly disclose, however Ghosh discloses:
generating a graphical representation of a merchant affinity relationship network ([35 “processing server 104 determines a relational strength index,” 39 “relational strength module 118 executed by processing server 104 may be configured to apply one or more data filters to the stored customer transaction data. As indicated above, the at least one filter may include a time based filter, a geography based filter, or some other filter,” 41 “ relational strength index may be represented either numerically or graphically by relational strength module,”]), 
the graphical representation including data indicating the first merchant, the second merchant, and data associated with the relationship strength value; and providing the graphical representation for display ([41, 42 “a plurality of merchant entities 401-404, where each of merchant entities 401-404 is be associated with a different plurality of customers,” 43, 44 “number of lines connecting two merchant entities serves as a graphical representation of the relational strength index (e.g., the strength of the transactional affinity between two merchant entities) of the two connected merchant entities,”]).
Therefore it would be obvious for Hu to generate a graphical representation of a merchant affinity relationship network and the graphical representation including data indicating the first merchant, the second merchant, and data associated with the relationship strength value and providing the graphical representation for display as per the steps of Ghosh in order to enable merchants to continuously measure and track relevant activities between customers associated with multiple merchants and thereby focus coordinated advertising and notifications to customers of related merchants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Ayzenshtat et al. (20190073685) for disclosures related to the determination of affinity values between product categories and purchase levels by consumers.  See at least paras. [23]-[35]
See Faith et al. (20170300940) for disclosures related to determining the delivery of incentives based upon predictions related to a given transaction leading to future transactions. See at least paras. [46]-[80]
See Tomkins et al. (9,251,168) for disclosures related to determining the number of visitations by users to locations and deriving location connections and characteristics from the visit patterns.  
See Okerlund et al. (20140279420) for disclosures related to integrating financial and non-financial data to enable more precise delivery of incentive offers and other promotions.  See at least paras. [57]-[74]
See Flegel et al. (20120130724) for disclosures related to the grouping of user transactions into groups related by similarity and flagging potentially anomalous activities.  See at least paras. [26]-[41]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682